Citation Nr: 0934346	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD) for the 
time period prior to July 16, 2009. 

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD for the time period from July 16, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active military service from June 1966 to 
June 1968, with service in Vietnam.  Service personnel 
records in the Veteran's claims file verify his status as a 
combat veteran, specifically his receipt of the Bronze Star 
medal with Valor device and the Navy Commendation medal with 
Valor device, as well as the Purple Heart medal.  See 38 
U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted entitlement to service connection 
and assigned of a 10 percent rating for PTSD, effective 
November 25, 2003.

In an April 2005 rating decision, a Decision Review Officer 
(DRO) at the RO increased the Veteran's evaluation for PTSD 
to a 30 percent rating, also effective November 25, 2003.  
The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); 
Fenderson v. West, 12 Vet. App. 119 (1999).

In October 2006, the Veteran withdrew his request for a 
Travel Board hearing.

In February 2008, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) for additional 
development.

In an August 2009 rating decision, the RO increased the 
Veteran's evaluation for PTSD to a 70 percent rating, 
effective July 16, 2009.  As noted above, the issue of 
entitlement to a higher disability evaluation for PTSD 
remains before the Board.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to July 16, 2009, PTSD was manifested by no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

3.  From July 16, 2009, PTSD is manifested by no more than 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  Prior to July 16, 2009, the criteria for an initial 
evaluation in excess of 30 percent for PTSD were not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  From July 16, 2009, the criteria for an evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his claim for service 
connection for PTSD in November 2003.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
March 2004.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and provided other pertinent information regarding VCAA.  In 
a May 2004 rating decision, the RO granted entitlement to 
service connection and assigned an initial 10 percent rating 
for PTSD.  The Veteran appealed the assignment of the initial 
evaluation for that benefit.  He was again notified of the 
provisions of the VCAA by the AMC in correspondence dated in 
March 2008.  

Thereafter, the claim was reviewed and a SSOC was issued for 
this matter in August 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 38 C.F.R. § 3.159 (b)(3) (2008).

The claim for an initial evaluation for PTSD is a downstream 
issue from the grant of service connection, and was initiated 
via a notice of disagreement.  Hence, there is no duty to 
provide additional notice in this case.

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in March 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his increased rating claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  His service treatment records, service personnel 
records, and all relevant VA treatment records pertaining to 
his claim have been obtained and associated with his claims 
file.  The Veteran has also been provided with multiple VA 
medical examinations to assess the current state of his 
service-connected PTSD.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
matter is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

In this case, the Veteran was assigned an initial 30 percent 
rating for his service-connected PTSD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  As noted above, in an 
August 2009 rating decision, the RO increased the Veteran's 
evaluation for PTSD to a 70 percent rating, effective July 
16, 2009.   

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).


Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD) for the 
time period prior to July 16, 2009. 

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD for the time period from July 16, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active military service from June 1966 to 
June 1968, with service in Vietnam.  Service personnel 
records in the Veteran's claims file verify his status as a 
combat veteran, specifically his receipt of the Bronze Star 
medal with Valor device and the Navy Commendation medal with 
Valor device, as well as the Purple Heart medal.  See 38 
U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted entitlement to service connection 
and assigned of a 10 percent rating for PTSD, effective 
November 25, 2003.

In an April 2005 rating decision, a Decision Review Officer 
(DRO) at the RO increased the Veteran's evaluation for PTSD 
to a 30 percent rating, also effective November 25, 2003.  
The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); 
Fenderson v. West, 12 Vet. App. 119 (1999).

In October 2006, the Veteran withdrew his request for a 
Travel Board hearing.

In February 2008, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) for additional 
development.

In an August 2009 rating decision, the RO increased the 
Veteran's evaluation for PTSD to a 70 percent rating, 
effective July 16, 2009.  As noted above, the issue of 
entitlement to a higher disability evaluation for PTSD 
remains before the Board.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to July 16, 2009, PTSD was manifested by no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

3.  From July 16, 2009, PTSD is manifested by no more than 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  Prior to July 16, 2009, the criteria for an initial 
evaluation in excess of 30 percent for PTSD were not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  From July 16, 2009, the criteria for an evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his claim for service 
connection for PTSD in November 2003.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
March 2004.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and provided other pertinent information regarding VCAA.  In 
a May 2004 rating decision, the RO granted entitlement to 
service connection and assigned an initial 10 percent rating 
for PTSD.  The Veteran appealed the assignment of the initial 
evaluation for that benefit.  He was again notified of the 
provisions of the VCAA by the AMC in correspondence dated in 
March 2008.  

Thereafter, the claim was reviewed and a SSOC was issued for 
this matter in August 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 38 C.F.R. § 3.159 (b)(3) (2008).

The claim for an initial evaluation for PTSD is a downstream 
issue from the grant of service connection, and was initiated 
via a notice of disagreement.  Hence, there is no duty to 
provide additional notice in this case.

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in March 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his increased rating claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  His service treatment records, service personnel 
records, and all relevant VA treatment records pertaining to 
his claim have been obtained and associated with his claims 
file.  The Veteran has also been provided with multiple VA 
medical examinations to assess the current state of his 
service-connected PTSD.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
matter is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

In this case, the Veteran was assigned an initial 30 percent 
rating for his service-connected PTSD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  As noted above, in an 
August 2009 rating decision, the RO increased the Veteran's 
evaluation for PTSD to a 70 percent rating, effective July 
16, 2009.   

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).


Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background

The Veteran's claim for service connection for PTSD was 
received in November 2003.    

VA treatment notes dated from March 2004 to August 2004 
reflected that the Veteran was undergoing PTSD assessment 
with the Vietnam Veterans Readjustment Program.

In an April 2004 VA PTSD examination report, the Veteran 
indicated that he has been receiving biweekly individual 
mental health treatment since October 2003 and does not take 
any medication.  It was noted that he had received his PhD in 
educational psychology, denied any alcohol, drug abuse, 
arrests, or school suspensions, and been married three times.  
He reported that he was not getting along with his wife at 
present, was very concerned, was very committed to his 
marriage, and has one daughter.  He indicated that he has 
friends but that trust was not as much of an issue with his 
male friends as with his wife or any previous wife.  The 
examiner noted that the Veteran was currently working as a 
management consultant.   

Mental status examination findings were listed as appropriate 
dress, good hygiene, stable but sometimes fluctuating mood, 
angers and recovers easily, withdrawal from others, 
cooperative, spontaneous, logical, and relevant speech, 
easily redirected, no indication of any thought disorder, no 
hallucinations or delusions, oriented, some impulse control 
problems in past with no violence, no current depression or 
suicidal/homicidal ideation, anxiety in crowds, sleep 
impairment, no present nightmares, exaggerated startle 
response, irritability, difficulty concentrating at times, 
hypervigilant, and recurrent and intrusive memories of events 
during service.  The Veteran indicated that he avoids any 
violent movies because they trigger memories of Vietnam, 
avoids situations which would induce conflict, has a feeling 
of detachment and estrangement from many other people, and 
feels that his relationship problems are a direct result of 
the Vietnam War.  After reviewing the claims file and 
examining the Veteran, the examiner diagnosed mild PTSD, 
exacerbated after prostate cancer and subsequent medical 
problems, and assigned a GAF score of 60.  

VA treatment notes dated from October 2004 to February 2005 
reflected that the Veteran had continued PTSD assessment with 
the Vietnam Veterans Readjustment Program.  In an October 
2004 note, the Veteran reported feeling overwhelmed and very 
anxious.  He was noted to have enormous interpersonal, 
financial, and business stressors that were contributing to 
his sense of being out of control.  A December 2004 treatment 
record detailed that the Veteran arrived in significant 
distress, as emotional and economic ramifications of probable 
divorce had provoked significant PTSD and depressive 
symptoms.  In an additional December 2004 treatment note, the 
examiner indicated that the Veteran continued to feel 
significant financial and marital distress and that this 
provoked an intensification of PTSD symptoms.  In a February 
2005 treatment record, the examiner assigned a GAF score of 
51.

In a March 2005 psychological evaluation report from Vietnam 
Veterans Readjustment Program, the Veteran described his 
extensive combat experiences, problems with his ex-wife, 
concerns about his teenage daughter, tension with his present 
wife, competition for his limited time between his antique 
and consulting businesses, and plans to move to Cape Cod.  
During brief moments of the session, the examiner indicated 
that the Veteran slowed, became thoughtful, and expressed 
sadness about his current circumstances as well as wondered 
aloud if it was possible that his war experiences might 
contribute to the chronic chaos in his life and 
relationships.  It was noted that his current marriage was in 
distress, as the Veteran's return to health after prostate 
cancer and more typical independence changed the dynamic of 
the relationship.  

The examiner, a VA psychologist, noted the following 
behavioral observations:  alert, cooperative, oriented, no 
evidence of hallucinations or delusions, no looseness of 
associations or flight of ideas, dysphoric mood, congruent 
affect, and no current suicidal ideation but transient 
thoughts of suicide.  The Veteran reported the following 
symptoms:  (1) distressing recollection of traumatic 
experiences; (2) recurrent nightmares about traumatic 
experiences; (3) flashbacks; (4) physical alarm response to 
reminders of trauma; (5) efforts to avoid any reminder of his 
war experiences; (6) inability to recall important aspects of 
traumatic experiences; (7) inability to enjoy previously 
enjoyable activities; (8) social isolation; (9) emotional 
numbness; (10) feelings of hopelessness and foreshortened 
future; (11) sleep difficulties; (12) occasional sleep 
avoidance in service of avoiding traumatic dreams; (13) 
episodic anger control difficulty; (14) difficulty 
concentrating; (15) problems with memory; (16) persistent 
feelings of imminent danger requiring constant vigilance; 
(17) feeling jumpy or easily startled; and (18) persistent 
relationship disturbance.   

The examiner indicated the Veteran was currently suffering 
from combat-related PTSD and dysthymic disorder.  
Psychological tests and structured clinical interview 
revealed a chronic and persistent pattern of moderate to 
severe distress that markedly impacts on the patient's 
ability to form and maintain significant relationships.  The 
examiner indicated that the Veteran's obsessive work ethic 
seems to be driven by powerful unresolved traumas.  Patterns 
of cognition, affect, and behavior that originated from 
trauma were noted to have been utilized successfully in the 
career context but remained essentially problematic in 
significant relationships. 

VA treatment notes dated from April to July 2005 reflected 
that the Veteran received continued PTSD assessment with the 
Vietnam Veterans Readjustment Program.  In a June 2005 
treatment record, the examiner assigned a GAF score of 51.  
It was noted that the Veteran continued to face family, 
financial, marital, business, and health problems.

In a July 2009 VA PTSD examination report, it was noted that 
the Veteran separated from his third wife in 2005 and was in 
no current romantic relationship.  He indicated that he gets 
along well with his daughter and son, has few social 
contacts, walks on the beach with his dogs, does yard work, 
and has a sailboat.  The Veteran complained of sleep problems 
and nightmares as well as a lack of empathy toward others.  
Psychiatric examination findings were listed as clean, 
causally dressed, unremarkable psychomotor activity, hesitant 
speech, cooperative, normal affect, dysphoric mood, intact 
attention, orientation intact to person and place but not to 
time (off by a one day of week and one day in calendar), 
unremarkable thought process and content, no delusions or 
hallucinations, intact judgment and insight, above average 
intelligence, sleep impairment, nightmares, 
obsessive/ritualistic behavior, no inappropriate behavior, 
panic attacks, no homicidal or suicidal ideation, good 
impulse control, no episodes of violence, and ability to 
maintain minimum personal hygiene.  The examiner indicated 
that the Veteran's activities of daily living appeared ok but 
that he was frequently anxious, sometimes to the point of 
panic attacks.  His remote memory was listed as normal while 
recent and immediate memory were noted to be mildly impaired.  

PTSD symptoms were noted to be recurrent and intrusive 
recollections, intense psychological distress at exposure to 
internal or external cues that symbolize an aspect of the 
traumatic event, avoidance behaviors, feelings of detachment, 
sleep impairment, difficulty concentrating, hypervigilance, 
near daily anxiety and depression, discomfort around others, 
sense of foreshortened future due to realistic health 
concerns, and nightmares.  It was noted that the Veteran was 
self-employed full time as an antiques importing business 
owner.  He indicated that he had lost one week from work 
during the last year, as he becomes terribly inefficient when 
emotionally stressed.  Problems related to occupational 
functioning were listed as decreased concentration and poor 
social interaction.  The examiner indicated that the Veteran 
appeared to be functioning substantially below his ability 
and educational level.  It was noted that the Veteran had 
chronic inability to sustain intimate as well as social 
relationships.  

After reviewing the claims file and examining the Veteran, 
the examiner, a psychologist, diagnosed PTSD as well as 
dysthymic disorder and assigned a GAF score of 50.  The 
examiner detailed that the symptoms of the Veteran's 
dysthymic disorder overlapped with his PTSD in many respects.  
He indicated that the Veteran's PTSD symptoms do not cause 
total occupational and social impairment but do result in 
deficiencies in thinking, family relations, work, and mood.  
In this case, the examiner indicated that the relevant issues 
were obsessional thoughts, difficulties in the efficiency of 
verbal communication, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  He further noted that there were 
aspects of mood disorder (dysthymia).  While the examiner did 
not believe that the Veteran was totally occupationally 
impaired, his level of occupational impairment was noted to 
be substantial, and his level of social impairment was noted 
to be even more substantial.  

Analysis

For the Time Period Prior to July 16, 2009

The Board notes, at the outset, that in addition to PTSD, the 
record reflects that the Veteran has been diagnosed with 
dysthymic disorder, for which service connection has not been 
granted.  However, even if the Board were to attribute all 
his psychiatric symptoms to his service-connected PTSD-except 
in situations in which an examiner has distinguished the 
symptomatology attributable to and level of impairment 
resulting from the other diagnosed disabilities from those 
attributable to and resulting from PTSD (see Mittleider v. 
West, 11 Vet. App. 181, 182 (1998)), the Board finds, after a 
careful review of all pertinent evidence in light of the 
above-noted criteria, that the Veteran's PTSD symptomatology 
continues to meet or more nearly approximate the severity of 
occupational and social impairment contemplated for the 30 
percent rating assigned under the criteria in 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008) for this time period.  See 
38 C.F.R. § 4.7 (2008).

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected PTSD was manifested by no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).

Evidence of record reflects that the Veteran's PTSD has been 
manifested by exaggerated startle response, difficulty 
concentrating, hyperviligance, sleep impairment, intrusive 
thoughts, depressed mood, avoidance behavior, and anxiety.  
These symptoms are reflective of occupational and social 
impairment no greater than what is contemplated in the 
assigned 30 percent disability rating.

At no point has the Veteran's PTSD symptomatology met the 
criteria for a rating in excess of 30 percent during this 
time period.  The assignment of a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity, due to certain symptoms.  
Competent medical evidence of record, including VA 
examination reports and VA treatment records, is indicative 
of moderate impairment.  While evidence of record during this 
time period indicates that the Veteran was easily angered, 
had problems with his wife that eventually led to separation 
in 2005, and sometimes isolated or detached himself from 
others, it also reflects that he has been able to maintain 
close family relationships with his children, ran two 
businesses, had friendships, and exhibited adequate grooming 
and hygiene.

The Board also notes that the Veteran has not been found to 
have flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; or other symptoms that 
are characteristic of a 50 percent rating.  The Veteran has 
some documented symptoms of difficulty in establishing and 
maintaining effective relationships, disturbances of 
motivation and mood, transient suicidal ideation without a 
plan, and irritability, although these symptoms have not been 
shown to affect him on a continuous basis and/or to limit his 
ability to function independently on a daily basis.  Further, 
the assigned GAF scores of 51 and 60 during this period are 
clearly indicative moderate symptomatology and moderate 
difficulty in social and occupational functioning.

For the Time Period from July 16, 2009

The Board finds, after a careful review of all pertinent 
evidence in light of the above-noted criteria, that the 
Veteran's PTSD symptomatology continues to meet or more 
nearly approximate the severity of occupational and social 
impairment contemplated for the 70 percent rating assigned 
under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008) during this time period.  See 38 C.F.R. § 4.7 (2008).

Objective medical evidence of record reflects that the 
Veteran's PTSD has been manifested by intrusive thoughts, 
avoidance behaviors, feelings of detachment, sleep 
impairment, difficulty concentrating, hypervigilance, near 
daily anxiety and depression, discomfort around others, sense 
of foreshortened future due to realistic health concerns, 
nightmares, obsessional thoughts, difficulties in the 
efficiency of verbal communication, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  These symptoms are 
reflective of occupational and social impairment no greater 
than what is contemplated in the currently assigned 70 
percent disability rating.

At no point has the Veteran's PTSD symptomatology met the 
criteria for a rating in excess of 70 percent during this 
time period.  As noted above, a 100 percent rating requires 
total occupational and social impairment due to certain 
symptoms; however, the Board finds that those delineated 
symptoms are not characteristics of the Veteran's PTSD 
disability.  Evidence of record does not indicate that the 
Veteran has exhibited grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
place; and memory loss for names of close relatives, own 
occupation, or own name.  Evidence of record also does not 
show that the Veteran's PTSD is manifested by total 
occupational and social impairment during the time period 
from July 16, 2009 to the present, as specifically noted by 
the examiner in the July 2009 VA examination report.  
Further, the assigned GAF score of 50 during this period is 
clearly indicative serious symptomatology and substantial but 
not total impairment in social and occupational functioning.

Both Periods

For all the foregoing reasons, the Veteran's claims for 
entitlement to a rating in excess of 30 percent for PTSD 
prior to July 16, 2009 and for entitlement to a rating in 
excess of 70 percent for PTSD from July 16, 2009 to must be 
denied.  The Board has considered staged ratings, under 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards."  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available scheduler evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the Veteran's service-connected 
PTSD that would take his case outside the norm so as to 
warrant the assignment of any extraschedular rating during 
the time periods in question.  There is simply no objective 
evidence showing that the service-connected PTSD has alone 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the currently assigned ratings).  In 
addition, in the July 2009 VA examination report, the Veteran 
indicated that he was currently self-employed full-time as an 
antiques business owner. 

Finally, the Board has considered whether the Veteran's PTSD 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular scheduler 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
scheduler evaluations are, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Prior to July 16, 2009, entitlement to an initial rating in 
excess of 30 percent for PTSD is denied.

From July 16, 2009, entitlement to a rating in excess of 70 
percent for PTSD is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


